 

Exhibit 10.2

 



[GTT Communications, Inc. Letterhead]

 

November 27, 2019

 

The Spruce House Partnership LP
c/o The Spruce House Partnership
435 Hudson Street — Suite 804
New York, NY 10014
Attention: Ben Stein and Zach Sternberg

 

Acquisition of GTT Communications, Inc. Securities

 

Messrs. Stein and Sternberg:

 

We refer to the Investor Rights Agreement, dated as of May 31, 2018, by and
among GTT Communications, Inc., a Delaware corporation (the “Company”), and the
Persons listed on Schedule I thereto, including The Spruce House Partnership LP
(“Spruce House”), as amended by Amendment No. 1 to Investor Rights Agreement,
dated as of May 30, 2019, by and among the Company, Spruce House and the Acacia
Investors and by Amendment No. 2 to Investor Rights Agreement, dated as of
November [27], 2019, by and among the Company and Spruce House (as so amended,
the “Investor Rights Agreement”). Each capitalized term used and not defined
herein shall have the meaning assigned to such term in the Investor Rights
Agreement.

 

Pursuant to Section 3.1.1(b) of the Investor Rights Agreement, the Company
hereby consents to the acquisition by Spruce House and its controlled Affiliates
of common stock of the Company, at any time and from time to time, so long as
the total beneficial ownership of Spruce House and its controlled Affiliates in
the Company’s common stock, after giving effect to such acquisitions, would not
exceed 30% of the Company’s Total Voting Power at such time; provided that, if
at any time the Company reasonably believes an acquisition by Spruce House or
its controlled Affiliates of additional shares of the Company’s common stock
will be treated as an “ownership change” as defined in Section 382 of the Code,
the Company may notify Spruce House of such belief, and Spruce House shall not
acquire any additional shares of the Company’s common stock until such time that
Spruce House is advised by the Chief Financial Officer of the Company that the
facts and circumstances giving rise to the Company’s reasonable belief that such
acquisition would be treated as an “ownership change” as defined in Section 382
of the Code no longer apply. Upon Spruce House’s request from time to time, the
Chief Financial Officer of the Company shall confirm whether the Company
continues to reasonably believe that an acquisition by Spruce House or its
controlled Affiliates of additional shares of the Company’s common stock would
be treated as an “ownership change” as defined in Section 382 of the Code.

 







 

 

From the date of this letter and continuing until receipt of approval (or
confirmation that no approval is required) from the Republic of Austria Federal
Ministry for Digital and Economic Affairs (Bundesministerium Digitalisierung und
Wirtschaftsstandort) and from the state public utility commission for the
Commonwealth of Virginia (together, the “Regulatory Approvals”) required in
order for Spruce House to acquire common stock representing 25% or more of the
Company’s Total Voting Power (the “End Date”), in any vote or action by written
consent of the stockholders of the Company (including, without limitation, with
respect to the election of directors), Spruce House shall, and shall cause its
controlled Affiliates to, vote or execute a written consent with respect to the
Voting-Restricted Shares held by Spruce House and its controlled Affiliates in
accordance with the recommendation of the Company Board or, if the Company Board
does not make a recommendation with respect to a particular matter, in
proportion to the votes cast by the holders of the Company’s common stock other
than Spruce House and its controlled Affiliates. For purposes of this agreement,
(i) “Total Voting Power” shall mean the aggregate number of votes which may be
cast by all holders of outstanding common stock and all other securities of the
Company entitled to vote in the election of directors and (ii)
“Voting-Restricted Shares” shall mean all shares of the Company’s common stock
beneficially owned by Spruce House and its controlled Affiliates (and with
respect to which such entities have voting rights) in excess of 24.9% of the
Company’s Total Voting Power. In furtherance of this paragraph, Spruce House and
its controlled Affiliates hereby irrevocably appoint the Company and any
individuals designated by the Company, and each of them individually, as the
attorneys, agents and proxies, with full power of substitution and
re-substitution in each of them, for Spruce House and its controlled Affiliates,
and in the name, place and stead of Spruce House and its controlled Affiliates,
to vote (or cause to be voted) in such manner as set forth in this paragraph the
Voting-Restricted Shares that Spruce House and its controlled Affiliates are or
may be entitled to vote at any meeting of the Company held after the date hereof
(but prior to the End Date), whether annual or special and whether or not an
adjourned meeting, and to act by written consent in lieu of a meeting to the
extent permissible with respect to the Voting-Restricted Securities (the
“Irrevocable Proxy”). The Irrevocable Proxy is coupled with an interest, shall
be irrevocable and binding on any successor in interest of Spruce House and/or
its controlled Affiliates and shall not be terminated by operation of law upon
the occurrence of any event; provided, however, that notwithstanding any other
provision hereof (i) the Irrevocable Proxy shall cease to apply to any shares
upon the sale or transfer thereof by Spruce House or its controlled Affiliates
to anyone other than Spruce House or its controlled Affiliates or any “group”
(within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934)
of which Spruce House or its controlled affiliates is a member and (ii) the
Irrevocable Proxy shall terminate upon the earlier of the End Date or mutual
agreement of the Company and Spruce House. The Irrevocable Proxy shall operate
to revoke and render void any prior proxy as to any securities of the Company
heretofore granted by Spruce House and its controlled Affiliates which is
inconsistent herewith, including the proxy granted by Spruce House pursuant to
the letter agreement dated December 21, 2018. Spruce House shall cause any of
its controlled Affiliates that may from time to time beneficially own
Voting-Restricted Shares, if and when requested by the Company from time to
time, to promptly execute and deliver to the Company an irrevocable proxy,
substantially in the form of the Irrevocable Proxy. This paragraph shall be
effective only as to any shares of the Company’s common stock held by Spruce
House and/or its controlled Affiliates that are, once purchased,
Voting-Restricted Shares, and shall automatically cease to be effective and
shall terminate upon any sale or transfer if, as result of such sale or
transfer, Spruce House and its controlled Affiliates no longer hold any
Voting-Restricted Shares (it being acknowledged that if Spruce House and its
controlled Affiliates at any time cease to hold Voting-Restricted Shares but
subsequently and prior to the End Date acquire shares of the Company that are
Voting-Restricted Shares, this paragraph shall be effective as to such
subsequently acquired shares). Nothing herein shall be construed to create any
limitation on the sale, transfer or pledge of any shares of the Company’s common
stock by Spruce House. For the avoidance of doubt, the Irrevocable Proxy, any
other proxies that may have been entered into pursuant to this paragraph and the
obligations of Spruce House pursuant to this paragraph shall terminate on the
End Date.

 

The Company shall use its reasonable efforts to cooperate with Spruce House to
give prior notice to, and obtain consents of, all governmental entities
necessary to permit Spruce House and/or its controlled Affiliates to acquire
beneficial ownership of the Company’s common stock not exceeding 30% of the
Company’s Total Voting Power, including the Regulatory Approvals. In connection
therewith, Spruce House and the Company shall (i) promptly make appropriate
filings with respect to all governmental entities necessary to permit Spruce
House and/or its controlled Affiliates to acquire beneficial ownership of the
Company’s common stock not exceeding 30% of the Company’s Total Voting Power,
including the Regulatory Approvals, (ii) supply as promptly as practicable to
the appropriate governmental entities any additional information and documentary
material that may be requested in connection therewith and (iii) cooperate and
coordinate with each other with respect thereto. Notwithstanding the foregoing,
in connection with obtaining such consents the Company shall not be required to
agree to any limitation on the conduct of the business of the Company or any of
its subsidiaries or to commence or participate in any action or proceeding
against any governmental entity.

 

[Signature Pages Follow]

 





 

 

  Best regards,       GTT COMMUNICATIONS, INC.       By:
                            Name:   Title:

 

Acknowledged and Agreed:       The Spruce House Partnership LP       By: Spruce
House Capital LLC,
its general partner       By:     Name:   Title:  

 







 

 